HEANEY, Circuit Judge
(dissenting).
I respectfully dissent. The award of the Public Board was a proper one and should have been enforced by the District Court. 28 U.S.C.A. § 1291 should not be construed to prohibit a review of the District Court’s order under the circumstances of this case.
Subsequent to the preparation of the majority opinion in this case, the parties resolve the basic dispute and filed a joint motion with this Court to vacate the judgment below and to remand the case to the District Court for directions to dismiss. I would grant the motion. As it is, the parties have the right to seek relief in the court below.
Because the basic dispute has been settled, I do not feel it necessary to expand on my views.